NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 24 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ANGEL GONZALEZ-GARCIA,                          No.    17-71880

                Petitioner,                     Agency No. A205-716-997
                                                Board of Immigration Appeals
 v.

WILLIAM P. BARR, Attorney General               MEMORANDUM*

                Respondent,



                  Appeal from the Board of Immigration Appeals

                              Submitted April 15, 2020**
                               San Francisco, California

Before: BERZON and IKUTA, Circuit Judges, and LEMELLE,*** Senior District
Judge.

      Petitioner Angel Gonzalez-Garcia appeals the Board of Immigration

Appeal’s (BIA) decision affirming the denial of petitioner’s motion to reopen



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             This appeal is ordered submitted on the briefs as of April 15, 2020,
pursuant to Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Ivan L.R. Lemelle, Senior United States District Judge
for the Eastern District of Louisiana, sitting by designation.
removal proceedings by the Immigration Court (IJ). Petitioner also moves to

remand based on Pereira v. Sessions, ---U.S.----, 138 S. Ct. 2105 (2018).

      The IJ ruled that petitioner’s removability was established by clear and

convincing evidence and ordered removal in absentia. In response to petitioner’s

lack of proper notice claims, the IJ found: “Although the [petitioner] diligently

appeared for ISAP, after learning . . . that he missed his February 9, 2016, hearing,

the [petitioner] ‘failed to advise . . . the immigration court of his whereabouts’ and

‘did not demonstrate the diligence necessary for a finding of exceptional

circumstances.’” (quoting Vukmirovic v. Holder, 640 F.3d 977, 978–79 (9th Cir.

2011). Exceptional circumstances must include a severe impediment. Singh-

Bhathal v. INS, 170 F.3d 943, 947 (9th Cir. 1999).

      Contrary to petitioner’s argument, the BIA did not act arbitrarily and

provided sufficient reasoning in its decision. As it incorporated the IJ’s decision,

we treat the IJ’s statement of reasons as the BIA’s. See Alaelua v. I.N.S., 45 F.3d

1379, 1382 (9th Cir. 1995).

      Petitioner maintains he was confused about the location of the Immigration

Court. Despite an incorrect court address in an earlier notice to appear (NTA),

subsequent notices of hearing from the Immigration Court informed petitioner of

the address for removal proceedings. Additionally, petitioner failed to keep the

agency informed of his address. Being confused about the location of a meeting


                                          2
can be remedied with a simple question. There is nothing exceptional about being

confused. Valencia-Fragoso v. INS, 321 F.3d 1204, 1205–06 (9th Cir. 2003).

      Petitioner also contends the BIA improperly relied on a failure to submit an

application for relief demonstrating a prima facie case of eligibility. Unlike the

petitioner in Yeghiazaryan v. Gonzales, 439 F.3d 994, 997 (9th Cir. 2006),

petitioner never stated an intention to submit supporting evidence. Instead, he

merely offered to provide evidence if the Court requested. It was petitioner’s

obligation to provide that factual support. The conclusory claim of entitlement to

“T-nonimmigrant status or defensive asylum”, fails to present a prima facie basis

for relief. Singh v. I.N.S., 213 F.3d 1050, 1054 n. 8 (9th Cir. 2000) (noting

counsel’s statements in briefs are not evidence and not entitled to evidentiary

weight) (citing Ramirez-Sanchez, 17 I&N Dec. 503 (BIA 1980)).

      The BIA declined to exercise its sua sponte authority to reopen a removal

order issued in absentia under 8 C.F.R. § 1003.2 to consider petitioner’s public

policy arguments. The discretionary sua sponte authority is used rarely and only in

exceptional situations. The IJ determined no such situation existed. In re G-D-, 22

I&N Dec. 1132, 1134–35 (BIA 1999) (citing In re J-J-, 21 I&N Dec. 976, 984

(BIA 1997)). Where, as here, the agency committed no legal or constitutional

error in declining sua sponte reopening, this court lacks jurisdiction to review the




                                          3
discretionary decisions at issue. See Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir.

2016).

      Petitioner’s motion to remand for a jurisdictional analysis is precluded by

Karingithi v. Whitaker, 913 F. 3d 1158 (9th Cir. 2019); see also In re Bermudez-

Cota, 27 I&N Dec. 441, 447 (2018) (“a notice to appear that does not specify the

time and place of an alien’s initial removal hearing vests an immigration judge

with jurisdiction over the removal proceedings . . . so long as a notice of hearing

specifying this information is later sent to the alien.”). While the initial charging

document, styled as a NTA, did not specify the time and place of petitioner’s

removal hearing, the subsequently issued notices of hearing remedied that defect,

thereby conferring jurisdiction over petitioner in the Immigration Court. Id.;

Karingithi, 913 F. 3d at 1159.

      PETITION DENIED.




                                           4